Citation Nr: 0531120	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-35 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to June 
1974 and from January 1991 to August 1991.  Service in 
Southwest Asia during the Persian Gulf War is indicated by 
the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC (the RO).

Procedural history

In February 2000, the RO received the veteran's claims of 
entitlement to service connection for PTSD and a low back 
disorder.  The June 2002 rating decision denied the claims.  
The veteran disagreed with the June 2002 rating decision and 
initiated the instant appeal.  The appeal was perfected by 
the veteran's timely submission of his substantive appeal (VA 
Form 9) in December 2003.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) in July 2005.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.  Shortly following the July 2005 hearing, the veteran 
submitted additional medical evidence directly to the Board.  
He has waived review of this evidence by the RO.  See 38 
C.F.R. § 20.1304 (2004).

Issues not on appeal

The June 2002 rating decision also denied the veteran's claim 
of entitlement to an increased rating for his service-
connected right saphenous neuropathy.  A November 2002 rating 
decision denied service connection for a left leg disability, 
cherry angioma, "whole body itching," allergies, hair loss, 
joint and muscle pain, and an eye condition.  The same rating 
decision denied an increased evaluation for the veteran's 
service-connected varicose veins.  To the Board's knowledge, 
the veteran has not disagreed with any of those decisions.  
Those issues are therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the medical evidence does not show a 
current diagnosis of PTSD.

2.  During his service, the veteran did not engage in combat 
with an enemy.

3.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  As is 
discussed elsewhere in this decision, the issue of the 
veteran's entitlement to service connection for a low back 
disability is being remanded for further evidentiary 
development.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the October 2003 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in March 
2002, which was specifically intended to address the 
requirements of the VCAA.  The March 2002 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show "[a]n injury in 
military service or a disease that began in or was made worse 
during military service, or that there was an event in 
service causing injury or disease;" a "current physical or 
mental disability;" and a "relationship between your 
current disability and an injury, disease or event in 
service" (emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the March 
2002 VCAA letter, the veteran was informed that VA would make 
"reasonable efforts" to obtain "such things as medical 
records, employment records, or records from other Federal 
agencies."  The veteran was also notified that VA would 
assist him "by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2002 letter notified the veteran that he "must 
give us enough information about these records so that we can 
request them from the person or agency who has them . . . 
[i]t's your responsibility to make sure that these records 
are received by us."  More specifically, the veteran was 
advised to "[c]omplete, sign and return the enclosed VA Form 
21-4142, 'Authorization for Release of Information' . . . 
[u]se a separate form for each doctor or hospital where you 
were treated."  On this form, the veteran was asked to 
provide information such as "the name of the person, agency, 
or company who has relevant records, "the address of this 
person, agency, or company," "the approximate time frame 
covered by the records," and "the condition for which you 
were treated, in the case of medical records" (emphasis in 
original).  

The veteran was also instructed in an April 2000 letter from 
the RO to provide details regarding the events and 
experiences he found "most upsetting" during his period of 
active duty.  He was specifically asked to answer, inter 
alia, the following questions:

	When and where did the events occur?
	What are the names of other person(s) involved?
	How long did the events last?
	How destructive were they?
	What was your role during the events?
	In what way do these experiences disturb your current 
day to day behavior?

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2002 advised the veteran to "tell us about any 
additional information or evidence that you want us to try to 
get for you."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board additionally notes that even though the March 2002 
letter requested a response within two months, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since expired.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided with notice 
of the VCAA prior to the initial adjudication of his claim in 
June 2002.  Therefore, there is no prejudice to the veteran 
in proceeding to consider these claims on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, as well as extensive private and VA treatment 
records.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before the undersigned VLJ in July 2005. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2005).

With regard to the first element, a current diagnosis of 
PTSD, the Board notes that the veteran was treated for PTSD 
symptoms at the Washington, DC VA Medical Center (VAMC) 
beginning in 1999 and continuing until the end of 2001.  
During this treatment, the veteran endorsed various PTSD 
symptoms, including distressing nightmares, hypervigilance, 
anger management problems, anxiety, depression, and 
flashbacks.  By the end of 2001, the veteran had completed 
his course of PTSD treatment, which had included both 
counseling and prescription medication.  

In January 2002, one the veteran's VA physicians noted that 
the veteran had not been taking his psychiatric medications 
for some time, and had stated that he was not interested in 
further PTSD treatment.  Although PTSD was mentioned in the 
veteran's past medical history in his treatment records 
regarding other nonservice-connected disabilities until mid 
2002, no further treatment for this condition is reflected in 
either the veteran's VA or other private medical records 
after 2001.

The next mention of PTSD is contained in a May 2003 letter 
from another of the veteran's VA physicians, Dr. G.R.  Dr. 
G.R. noted that the veteran had a "past diagnosis of [PTSD] 
but has no active symptoms of the disease at this time . . . 
[n]o treatment is recommended.  There are NO limitations or 
disability.  Because [his] condition is not active, recovery 
time is not an issue" (emphasis as in original).

Dr. G.R.'s opinion appears to be consistent with the other 
medical evidence of record.  The record is completely 
negative for PTSD treatment following 2001.  
During his July 2005 hearing, the veteran himself denied 
receiving any recent treatment for this condition.  See the 
hearing transcript, at page 28.  Moreover, during National 
Guard annual medical examinations in May 2003, February 2004, 
and May 2005, the veteran specifically denied suffering from 
any psychological symptoms and noted no recurrent problems 
with PTSD.

The veteran attempted to explain Dr. G.R.'s letter and his 
lack of current PTSD treatment during his July 2005 Board 
hearing.  The veteran argued that he provided a less than 
accurate assessment of his symptoms to Dr. G.R. and has not 
recently sought treatment for PTSD because of his perceived 
fear that he would be medically discharged from his National 
Guard unit if the true nature of his psychiatric condition 
was known.  See the hearing transcript, at pages 22-28.  

In essence, it appears that the veteran has provided 
substantially different accounts of his alleged PTSD 
symptoms, depending on the forum in which he has found 
himself.  In connection with his duties with the DC National 
Guard, the veteran denied any current PTSD symptoms, 
evidently to save himself from a medical discharge shortly 
before retirement, which the veteran indicated would have 
resulted in a substantial loss of benefits.  In connection 
with his claim for VA benefits, the veteran has provided a 
markedly different picture of his alleged PTSD to VA 
adjudicators, arguing instead that he suffers from multiple 
psychiatric symptoms resulting from his Gulf War experiences.  

While self-serving statements are to be expected in 
connection with claims, and such statements are not 
necessarily suspect, the Board may properly consider the 
personal interest a claimant has in his or her own case.  See 
Pond v. West, 12 Vet. App. 341, 345 (1999); and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  In this case, there exists very 
powerful evidence, in the form of the veteran's contradictory 
statements, which causes the Board to disbelieve his current 
allegation that he suffers from PTSD symptoms.  The Board 
places far greater weight of probative value on the opinion 
of Dr. G.R., backed as it is by the remainder of the medical 
evidence, which indicates that the veteran's prior PTSD 
treatment was successful and that he no longer suffers from 
this condition.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  Indeed, no post-
2001 medical opinion is of record to contradict that of Dr. 
G.R.

In short, the evidence of record, taken as a whole, indicates 
that the veteran experienced some PTSD symptomatology in the 
period 1999-2001, which according to the medical record 
resolved after therapy.  By his own admission, the veteran 
was able to continue with his duties with the D.C. National 
Guard, and he so reported on a number of occasions.  The 
Board views the veteran's recent statements to the contrary, 
made as they are in conjunction with his claim for monetary 
benefits from VA, to be lacking in credibility and probative 
value.  
See Cartright, supra; see also Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) [in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole].

In the absence of a current PTSD diagnosis, the first element 
of 38 C.F.R. § 3.304(f) has not been met, and the veteran's 
claim fails on this basis alone.  For the sake of 
completeness, however, the Board will address the remaining 
two elements.

With respect to the second element of 38 C.F.R. § 3.304(f), 
in-service stressors, the Board notes at the outset that the 
veteran did not receive any decorations or awards indicative 
of combat status, and his service personnel and medical 
records are negative for any indication of combat status or 
combat injuries.  The veteran's military occupational 
specialty (MOS) in the Gulf War was that of a light wheeled 
vehicle mechanic, a specialty which is not ordinarily 
associated with combat.

The Board accordingly finds that combat status has not been 
demonstrated in this case.  See 38 U.S.C.A. § 1154(b) (West 
2002).  Since combat status has not been demonstrated, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressors.  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.  

The Board observes at this juncture that the veteran has been 
less than specific concerning his alleged stressors.  In 
response to the RO's April 2000 letter which requested that 
the veteran provide specific details regarding his in-service 
stressors, the veteran submitted a letter noting various 
alleged incidents in service which he found particularly 
disturbing.  The veteran reported seeing several dead bodies, 
hearing gunfire and explosions (although the veteran failed 
to report that he was ever actually fired upon or that he 
actually saw the explosions), having to cross mine fields, 
seeing SCUD missiles in the sky passing over his position, 
processing surrendering prisoners of war (POWs), watching a 
tank be destroyed in a "friendly fire" incident, and 
viewing a motor vehicle accident in which the driver of a 
truck was killed in a rollover.  For each of these incidents, 
the veteran was unable to provide any information regrading 
location, the names of any persons involved, or the 
approximate time frame at issue (all of which were 
specifically requested in the RO's April 2000 letter).  

None of these events is mentioned in the veteran's service 
records.  Without a location of these incidents, the names of 
anyone killed or wounded, and no real date range, any attempt 
to verify these stressors would be an exercise in futility.  
Indeed, because of the veteran's vague responses to the RO's 
request for details concerning his alleged stressors, he has 
thwarted any possibility of obtaining information that may 
serve to corroborate these events.

In short, the evidence of record does not corroborate the 
veteran's account of the many stressors indicated.  Because 
the veteran has provided only vague accounts of his alleged 
stressors, such cannot be independently verified as required 
by 38 C.F.R. § 3.304(f).  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) [VA's duty to assist a veteran in developing 
the facts and evidence pertinent to a veteran's claim is not 
a one-way street]; see also 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  

Accordingly, element (2) of 38 C.F.R. § 3.304(f) has not been 
met, and the veteran's PTSD claim fails on this additional 
basis.  

Turning to the final element of 38 C.F.R. § 3.304(f), medical 
nexus, the Board notes that without a current PTSD diagnosis 
and verified in-service stressors, such nexus opinion would 
constitute a manifest impossibility.  To the extent that the 
veteran himself contends that his claimed PTSD is related to 
stressful events in service, as a lay person without 
specialized medical training, he is not competent to comment 
on medical matters such as the diagnosis and etiology of 
psychiatric illness.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  His opinion on the matter of medical nexus is 
therefore lacking in probative value.  Element (3) of 
38 C.F.R. § 3.304(f) has accordingly also not been satisfied.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  None of the elements of 38 C.F.R. § 3.304(f) have been 
met.  The benefit sought on appeal is accordingly denied.

ORDER

Service connection for PTSD is denied.

REMAND

The veteran also seeks service connection for a low back 
disability.  He essentially contends that his current back 
disability is the result of several injuries sustained during 
the course of his service with the District of Columbia 
National Guard.  First, the veteran contends that he 
sustained a back injury while moving a water pump during 
National Guard training in July 1992.  The veteran also 
contends that he sustained further injury to his back in a 
May 2000 motor vehicle accident, and a September 2000 
incident in which he claims to have injured his back while 
dismounting a truck.  Although it is undisputed that each of 
these events occurred during periods of National Guard 
training, the exact character of such service remains 
obscure.

Reasons for remand

Character of National Guard service

As noted immediately above, the exact nature of the veteran's 
National Guard service is unclear, and there is conflicting 
evidence regarding the veteran's duty status at various 
points during his lengthy National Guard career.  For 
example, of record are two different DA Forms 2173 [Statement 
of Medical Examination and Duty Status] regarding the 
veteran's July 1992 back injury.  One DA Form 2173, dated 
July 21, 1992, indicates that this incident occurred during a 
period of Inactive Duty Training (IDT) lasting from July 11, 
1992 to July 25, 1992.  Another undated DA Form 2173 states 
that the veteran was on active duty (AD) during this same 
period.  

For his part, the veteran contends that he has been a full-
time member of the DC National Guard since he initially 
enlisted in 1974.  See Hearing transcript at 32.  This, 
however, appears uncertain, given that VA Forms 21-8951 
[Notice of Waiver of VA Compensation or Pension to Receive 
Military Pay and Allowances] dated in 2002 and 2003 note that 
the veteran was paid for 41 and 87 training days, 
respectively, in those years - far less than that which would 
be expected of a full-time Guardsman.  Moreover, a DA Form 
2173 regarding the May 2000 motor vehicle accident noted that 
such occurred during a period of active duty for training 
(ACDUTRA), albeit of apparently one day's duration.  This 
apparent discrepancy raises the question as to whether the 
veteran is actually a full-time civilian employee of the DC 
National Guard who also happens to be a part-time soldier 
with the same National Guard unit.

The exact nature of the veteran's National Guard service is 
critical to the final outcome of the case.  The provisions of 
38 U.S.C.A. § 1110 only allow for service connection "[f]or 
disability resulting from personal injury suffered or disease 
contracted . . . in the active military, naval, and air 
service."  Active military, naval, and air service, in turn, 
includes AD, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of IDT during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty, 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident occurring during such training.  
See 38 U.S.C.A. § 101(24) (West 2002); see also Mercado-
Martinez v. West, 11 Vet. App. 415, 417-418 (1998).  

ACDUTRA includes full-time duty in the Armed Forces performed 
by Reserves for training purposes, and includes full-time 
duty performed by members of the National Guard of any state.  
IDT generally means duty (other than full-time duty) 
prescribed for Reserves, and duty (other than full-time duty) 
performed by a member of the National Guard of any state.  38 
U.S.C.A. § 101(21), (22), (23), (24), (27) (West 2002); 38 
C.F.R. § 3.6(a), (c), (d) (2005).  Thus, while service 
connection may be granted for any injury or disease that had 
its onset during AD [or during ACDUTRA if such was incurred 
or aggravated in the line of duty], current disabilities must 
be shown to be related to injuries sustained in IDT for 
service connected to be granted.  

Pertinent law also provides that "[a]ny person who has been 
called into Federal service as a member of the National Guard 
but has not been enrolled for the Federal service; and who 
has suffered an injury or contracted a disease in the line of 
duty while en rout to or from, or at, a place for final 
acceptance or entry upon active duty, will, . . . be 
considered to have been on active duty and to have incurred 
such disability in the active military, naval, or air 
service"  38 U.S.C.A. § 106(b)(3) (West 2002).  Thus, if the 
veteran was serving on IDT, but had not been called into 
Federal service (but was instead serving in a non-Federal 
capacity for the DC government), any disability incurred 
during such training would not be subject to service 
connection. 

Because the award of service connection in this case may 
hinge on the nature of the veteran's National Guard service, 
and whether he was actually called into Federal service at 
the time of his back injuries, remand of the case is 
necessary to confirm the veteran's duty status (i.e. AD, 
ACDUTRA, IDT) at the time of each of his back injuries and/or 
at the onset of his current back disability.

Medical opinion

A medical opinion may also be necessary, depending on the 
character of the veteran's National Guard service.  If the 
veteran had any periods of AD during which he suffered a back 
injury or incurred a disease of the back, a medical opinion 
should be obtained regarding a potential medical nexus 
between these periods of AD and the veteran's current back 
disability.  However, if the veteran was on ACDUTRA or IDT at 
the time of any of his July 1992, May 2000, and/or September 
2000 back injuries, a medical opinion should be obtained 
regarding a potential medical nexus between the veteran's 
back injury(ies) sustained during these period(s) and his 
current back disability.  However, a medical nexus opinion 
need not be obtained regarding an injury sustained during a 
period of IDT for which the veteran had not been called into 
Federal service, as there would be no legal basis for the 
grant of service connection resulting from an injury 
sustained during such period.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should verify, to the extent 
possible, the nature of the veteran's 
District of Columbia National Guard 
service (i.e. AD, ACDUTRA, or IDT).  
Efforts made should include obtaining 
from appropriate authorities copies of 
the veteran's National Guard personnel 
records (both military and civilian, if 
such distinction is made).  For any 
periods of IDT, VBA should verify with 
appropriate authorities whether the 
veteran was actually called into Federal 
service.  Any other identified records 
which verify the nature of the veteran's 
service should be obtained and associated 
with the veteran's VA claims folder.    

2.  Then, VBA should arrange for 
examination of the veteran to determine 
whether the veteran's current back 
disability is related to any period of 
qualifying service.  VBA should 
specifically identify such periods for 
the examiner's benefit.  The examiner 
should express an opinion as to whether 
the veteran's current low back disability 
as likely as not related to his military 
service.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issue of entitlement to service 
connection for a low back disability.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


